Howk, J.
By the record of this cause, and the errors assigned thereon? by the appellants, substantially the same questions, legal and equitable, are presented for decision as those which were carefully considered and correctly decided by this court in Davidson v. Koehler, 76 Ind. 398, and in Davidson v. Bates, 111 Ind. 391. Upon the authority of the cases cited, and for the reasons given in our opinions therein, this cause must be decided as those cases were decided.
The judgment is affirmed, with costs.'